Citation Nr: 1819398	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-25 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disability manifested by angina.

2.  Entitlement to service connection for a disability manifested by fatigue.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic joint arthritis.

4.  Entitlement to service connection for a disability manifested by chronic joint pain, including of the hips, feet and left wrist (claimed as Gulf War syndrome).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1972 to August 1992, to include service in Southwest Asia (Saudi Arabia).    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran testified before the undersigned Veterans Law Judge.  

The claim of entitlement to service connection for chronic joint arthritis is being reopened herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for chronic joint arthritis was initially denied in an April 1993 rating decision; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the April 1993 rating decision, includes VA and private treatment records, the July 2011 and September 2016 VA examination reports, and the March 2017 Board hearing testimony, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for chronic joint arthritis.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision that denied service connection for chronic joint arthritis, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).  

2.  New and material evidence having been received, the claim of entitlement to service connection for chronic joint arthritis is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for chronic joint arthritis.


REMAND

With respect to the claimed chronic joint pain, the Board notes that the Veteran is service-connected for cervical spine, bilateral shoulder, right wrist, bilateral knee, and back disabilities.  The Veteran's service treatment records (STRs) show that he was seen for foot pain with diagnoses of plantar fasciitis and pes planus in February 1980.  He has current diagnoses of bilateral plantar fasciitis and right foot degenerative changes.  See September 2016 VA examination report. In rendering a nexus opinion, the September 2016 VA examiner failed to address the relevant STRs; thus, an addendum opinion is required on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to service connection for a disability manifested by fatigue, remand is necessary.  The Veteran testified that his fatigue began in 2000, following his deployment to Southwest Asia, and that he began to experience tiredness, mood changes, and fatigue that has continued to the present.  See March 2017 Board Hearing at 8-10.  The Veteran underwent a Chronic Fatigue Syndrome examination in September 2016, at which time the VA examiner determined that the Veteran did not have chronic fatigue syndrome, but did not adequately address the provisions of 38 C.F.R. § 3.317 regarding undiagnosed illness.  Thus, an addendum opinion is needed on remand.  

With respect to the claimed angina, the Veteran testified that he was diagnosed with angina following an angiogram in 1996.  See March 2017 Board Hearing at 3-4; see also June 2003 VA treatment record.  His STRs reflect a complaint of chest pain of one day duration in January 1986.  The diagnosis was chest pain with questionable etiology.  In his March 1989 Report of Medical History, the Veteran reported pain or pressure in chest.  All other reports of chest pain during service were related to the diagnosis of upper respiratory infections.  Additionally, his retirement physical dated January 1992 indicates that his electrocardiogram was "borderline" abnormal in terms of electrical conduction of the heart due to right axis deviation, no heart disease was identified.  The September 2016 VA examiner failed to address the relevant STRs in rendering an opinion; thus, an addendum opinion is required on remand.  See Barr, supra.  

Further, to date, he has not submitted the 1996 private medical records or a recently signed Authorization to Release Healthcare Information.  See October 2011 VA letter.  The Veteran testified that he has submitted his private treatment records on a disc along with a copy of the angiogram video.  See March 2017 Board Hearing at 6.  The Veteran should be offered another opportunity to provide a release for the AOJ to obtain relevant private treatment records.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include from:

a. Samaritan North Lincoln Hospital;
b. Drs. Reinhardt and Rodriguez, to include the 1996 angiogram; 
c. Lincoln City Cardiology;
d. Providence Medical Center; 
e. Dr. Peterson-Oregon City; and
f. Depoe Bay Clinic.

If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Then obtain an addendum opinion to determine the etiology of his claimed fatigue, angina, and chronic joint pain in the left wrist and hips.  No additional examination is needed, unless the examiner determines otherwise.

The examiner is asked to review the pertinent evidence, including the lay statements regarding onset of symptomatology.  Then, the examiner is asked to address each of the following questions: 

(a) Following review of the September 2016 VA examination report and any additionally received treatment records, please state whether the symptoms of each claimed condition (fatigue, angina, and chronic joint pain in the left wrist, feet and hips) are attributable to a known clinical diagnosis, and if so, identify the same.  If diagnoses of carpal tunnel syndrome, left wrist arthritis, bilateral hip trochanteric enthesopathy, bilateral plantar fasciitis and right foot degenerative changes are not warranted, please explain your conclusion in light of the diagnoses of the same of record.

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((c)(2) above), or a disease with a clear and specific etiology and diagnosis ((c)(3) above), then please opine as to whether it is at least as likely as not (50 percent or greater probability) related to presumed environmental exposures during the Veteran's service in Southwest Asia.  

(d) Is it at least as likely as not (50 percent probability or greater) that any diagnosed disorder had its onset directly during the Veteran's service, is otherwise causally related to any event or circumstance of his service, or, in the case of cardiovascular disease or arthritis, manifested within a year of service discharge?  In addressing this question, the examiner must review the STRs, including the diagnoses of plantar fasciitis and pes planus in February 1980, the Veteran's complaint of chest pain in January 1986 with questionable etiology, his March 1989 Report of Medical History, and the January 1992 borderline electrocardiogram.  

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  Merely saying he or she cannot respond will not suffice.

4. Then, after taking any additional development deemed necessary, readjudicate the appeal..

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


